DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 08/26/2022 have been fully considered but are moot in view of the new ground of rejection.
Claim Objections
The objections to claims 1, 9 and 17 are withdrawn in view of the applicant’s amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Fu et al. (WO 2017209570 A1) hereinafter “Fu” in view of Ma et al. (US 20180139774 A1) hereinafter “Ma” and further in view of Yoshimoto et al. (WO 2018008406 A1) hereinafter “Yoshimoto”
As per claim 1, Fu discloses an uplink transmission method (Fu, [1], an uplink data transmission), applied to a terminal, comprising: 
acquiring at least one piece of demodulation reference signal (DMRS) configuration information and at least one multiple access signature configured by a network device (Fu, [127], the multiple access signature and/or uplink demodulation reference signal used by the UE to perform uplink data transmission may also be allocated by the base station) 
selecting a piece of target DMRS configuration information and a target multiple access signature, which have a corresponding relationship, from the at least one piece of DMRS configuration information and the at least one multiple access signature (Fu, [155], selects a preamble from the preamble resource pool; [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature), and performing an uplink transmission (Fu, [122], perform uplink data transmission using the multiple access signature corresponding to the preamble)
wherein the at least one piece of DMRS configuration information is in a mapping relationship with the at least one multiple access signature and the mapping relationship is predefined in a protocol, one piece of DMRS configuration information corresponds to one multiple access signature (Fu, [158], there is a mapping relationship between the preamble and a multiple access signature and an uplink demodulation reference signal/uplink demodulation reference signals, i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature)
Fu does not explicitly disclose different multiple access signatures correspond to different pieces of DMRS configuration information. 
Ma discloses different multiple access signatures correspond to different pieces of DMRS configuration information (Ma, [0074], each UE is assigned use of a different MA signature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ma related to different multiple access signatures correspond to different pieces of DMRS configuration information and have modified the teaching of Fu in order to improve transmission efficiency ([0014])
Fu in view of Ma does not explicitly disclose wherein the preforming an uplink transmission comprises: sending identification information of the terminal through a media access control layer control element.
Yoshimoto discloses wherein the preforming an uplink transmission comprises: sending identification information of the terminal through a media access control layer control element (Yoshimoto, page 5, lines 9-11, the physical uplink shared channel is used to transmit a MAC Control Element (MAC CE). The MAC CE is a signal/information that is processed (transmitted) in the Medium Access Control (MAC) layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yoshimoto related to wherein the preforming an uplink transmission comprises sending identification information of the terminal through a media access control layer control element and have modified the teaching of Fu and Ma in order to perform a retransmission control of the uplink data ([0008])

As per claim 2, Fu in view of Ma and Yoshimoto disclose the uplink transmission method according to claim 1, wherein the acquiring the at least one piece of demodulation reference signal (DMRS) configuration information and the at least one multiple access signature configured by the network device comprises: acquiring the at least one piece of DMRS configuration information and the at least one multiple access signature configured by the network device for the terminal through a broadcasting or a radio resource control (RRC) signaling (Ma, [0109], through broadcast or semi-persistent signaling, e.g., using radio resource control (RRC) signaling)

As per claim 3, Fu in view of Ma and Yoshimoto disclose the uplink transmission method according to claim 1, wherein one piece of DMRS configuration information comprises at least one scrambling parameter generated by a DMRS sequence in a case that a cyclic prefix-orthogonal frequency division multiplexing waveform is used (Fu, [171], a preamble consists of multiple same sub-sequences, in which a cyclic premix (CP) is added before the preamble)

As per claim 4, Fu in view of Ma and Yoshimoto disclose the uplink transmission method according to claim 1, wherein subsequent to selecting the piece of target DMRS configuration information and the target multiple access signature, which have the corresponding relationship, from the at least one piece of DMRS configuration information and the at least one multiple access signature, the method further comprises: determining a data scrambling parameter according to the piece of target DMRS configuration information and the target multiple access signature (Fu, [27], determining uplink demodulation reference signal corresponding to the selected preamble based on a preamble and uplink demodulation reference signal)

As per claim 8, Fu in view of Ma and Yoshimoto disclose the uplink transmission method according to claim 1, wherein the multiple access signature is a preamble (Ma, [0072], the MA signature 152 consists of a reference signal and/or a preamble)

As per claim 9, Fu discloses a terminal (Fu, [94], a terminal), comprising: a storage (Fu, [252], a storage), a processor (Fu, [94], at least one processor), and a program stored in the storage and executable by the processor, wherein the processor executes the computer program to: 
acquire at least one piece of demodulation reference signal (DMRS) configuration information and at least one multiple access signature configured by a network device (Fu, [127], the multiple access signature and/or uplink demodulation reference signal used by the UE to perform uplink data transmission may also be allocated by the base station)
select a piece of target DMRS configuration information and a target multiple access signature, which have a corresponding relationship, from the at least one piece of DMRS configuration information and the at least one multiple access signature (Fu, [155], selects a preamble from the preamble resource pool; [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature), and perform uplink transmission (Fu, [122], perform uplink data transmission using the multiple access signature corresponding to the preamble)
wherein the at least one piece of DMRS configuration information is in mapping relationship with the at least one multiple access signature and the mapping relationship is predefined in a protocol, one piece of DMRS configuration information corresponds to one multiple access signature (Fu, [158], there is a mapping relationship between the preamble and a multiple access signature and an uplink demodulation reference signal/uplink demodulation reference signals, i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature)
Fu does not explicitly disclose different multiple access signatures correspond to different pieces of DMRS configuration information. 
Ma discloses different multiple access signatures correspond to different pieces of DMRS configuration information (Ma, [0074], each UE is assigned use of a different MA signature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ma related to different multiple access signatures correspond to different pieces of DMRS configuration information and have modified the teaching of Fu in order to improve transmission efficiency ([0014])
Fu in view of Ma does not explicitly disclose wherein the processor executes the computer program to perform: sending identification information of the terminal through a media access control layer control element.
Yoshimoto discloses wherein the processor executes the computer program to perform sending identification information of the terminal through a media access control layer control element (Yoshimoto, page 5, lines 9-11, the physical uplink shared channel is used to transmit a MAC Control Element (MAC CE). The MAC CE is a signal/information that is processed (transmitted) in a Medium Access Control (MAC) layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yoshimoto related to wherein the processor executes the computer program to perform sending identification information of the terminal through a media access control layer control element and have modified the teaching of Fu and Ma in order to perform a retransmission control of the uplink data ([0008])

As per claim 10, Fu in view of Ma and Yoshimoto disclose the terminal according to claim 9, wherein the processor executes the computer program to: acquire the at least one piece of DMRS configuration information and the at least one multiple access signature configured by the network device for the terminal through a broadcasting or a radio resource control (RRC) signaling (Ma, [0109], through broadcast or semi-persistent signaling, e.g., using radio resource control (RRC) signaling)

As per claim 11, Fu in view of Ma and Yoshimoto disclose the terminal according to claim 9, wherein one piece of DMRS configuration information comprises at least one scrambling parameter generated by a DMRS sequence in a case that a cyclic prefix-orthogonal frequency division multiplexing waveform is used (Fu, [171], a preamble consists of multiple same sub-sequences, in which a cyclic premix (CP) is added before the preamble)

As per claim 12, Fu in view of Ma and Yoshimoto disclose the terminal according to claim 9, wherein in a case that the piece of target DMRS configuration information and the target multiple access signature, which have the corresponding relationship, are selected from the at least one piece of DMRS configuration information and the at least one multiple access signature, the processor executes the computer program to: determine a data scrambling parameter according to the piece of target DMRS configuration information and the target multiple access signature (Fu, [27], determining uplink demodulation reference signal corresponding to the selected preamble based on a preamble and uplink demodulation reference signal)

As per claim 16, Fu in view Ma and Yoshimoto disclose the terminal according to claim 9, wherein the multiple access signature is a preamble (Ma, [0072], the MA signature 152 consists of a reference signal and/or a preamble)

As per claim 17, Fu discloses a computer readable storage medium, wherein a computer program is stored in the computer readable storage medium, a processor executes the computer program to: 
acquire at least one piece of demodulation reference signal (DMRS) configuration information and at least one multiple access signature configured by a network device (Fu, [127], the multiple access signature and/or uplink demodulation reference signal used by the UE to perform uplink data transmission may also be allocated by the base station)
select a piece of target DMRS configuration information and a target multiple access signature, which have a corresponding relationship, from the at least one piece of DMRS configuration information and the at least one multiple access signature (Fu, [155], selects a preamble from the preamble resource pool; [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature, and perform an uplink transmission (Fu, [122], perform uplink data transmission using the multiple access signature corresponding to the preamble)
wherein the at least one piece of DMRS configuration information is in a mapping relationship with the at least one multiple access signature, and the mapping relationship is predefined in a protocol, one piece of DMRS configuration information corresponds to one multiple access signature (Fu, [158], there is a mapping relationship between the preamble and a multiple access signature and an uplink demodulation reference signal/uplink demodulation reference signals, i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature)
Fu does not explicitly disclose different multiple access signatures correspond to different pieces of DMRS configuration information. 
Ma discloses different multiple access signatures correspond to different pieces of DMRS configuration information (Ma, [0074], each UE is assigned use of a different MA signature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ma related to different multiple access signatures correspond to different pieces of DMRS configuration information and have modified the teaching of Fu in order to improve transmission efficiency ([0014])
Fu in view of Ma does not explicitly disclose wherein the processor executes the computer program to perform: sending identification information of the terminal through a media access control layer control element.
Yoshimoto discloses wherein the processor executes the computer program to perform sending identification information of the terminal through a media access control layer control element (Yoshimoto, page 5, lines 9-11, the physical uplink shared channel is used to transmit a MAC Control Element (MAC CE). The MAC CE is a signal/information that is processed (transmitted) in a Medium Access Control (MAC) layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Yoshimoto related to wherein the processor executes the computer program to perform sending identification information of the terminal through a media access control layer control element and have modified the teaching of Fu and Ma in order to perform a retransmission control of the uplink data ([0008])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462     

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462